l
An unpub|islled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

Su¢>neme Counr
OF
NEv)\vA

win 1947/x 

IN THE SUPREME COURT OF THE STATE OF NEVADA

BENNY HAMMONS, No. 66149

Appellant,

 rla 
a 1 -,
g .'. . ~

THE STATE OF NEVADA,
AUG 2 (] 2014

 

Respondent.
CLE _
sy\/ 1  

DEPUTY CLERK

ORDER DI.S'MISSING APPEAL

This is a proper person appeal from an order denying a motion
to compel Eighth J udicial District Court, Clark County; J ames M. Bixler,
Judge.

Because no statute or court rule permits an appeal from an
order denying a motion to compel, we lack jurisdiction. C'astillo v. State,
106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

 ,J_

Hardesty

¢i;w»¢  QMM?,/ 

 

Douglas / Cherry

cc: Hon. James M_ Bixler, District Judge
Benny Hammons
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

/4--2 /